NO. 04-15-00100-CR


                                     IN THE
                        FOURTH COURT OF APPEALS
                                   OF TEXAS
                          AT SAN ANTONIO, TEXAS


                             BRANDON MASTER,                         Fj JJ^     ^
                                    Appellant




                           THE STATE OF TEXAS,
                                     Appellee


                   APPELLANT'S MOTION FOR PROSE
                  ACCESS TO THE APPELLATE RECORD


TO THE HONORABLE COURT OF APPEALS:


      COMES NOW the Appellant in the above styled and numbered cause and


files this Motion for Pro Se Access to the Appellate Record.


                                         I.


       Appellant's appointed counsel has filed a motion to withdraw and brief in

support of the motion, pursuant to Anders v. California, 386 U.S. 738 (1967).


                                        II.


      The undersigned Appellant wishes to exercise his right to review the


appellate record in preparing his pro se response to the Anders brief that court-


appointed counsel has filed. The undersigned Appellant now moves this Court to


provide him with free, pro se access to the appellate record, including the clerk's
record and reporter's record. See Kelly v. State, 436 S.W.3d 313, 318-19 (Tex.

Crim. App. 2014).


                                        III.


       The undersigned Appellant is presently incarcerated and lacks access to a

computer. For that reason, he respectfully requests that a paper copy of the

appellate record be provided to him. He also asks for a 30-day extension of time to

file his pro se brief.


                                        IV.


       This motion is addressed to the Fourth Court of Appeals, Cadena-Reeves

Justice Center, 300 Dolorosa St., Suite 3200, San Antonio, Texas 78205. This

motion is delivered to the Fourth Court of Appeals by U.S. Mail, on this the 1(5*^

day of huotosk , 2015.
       WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

prays that the Court grant this Motion for Pro Se Access to the Appellate Record.

                                      Respectfully submitted,




                                      Brandon Master
                                      TDCJ# 01653759
                                      Garza West Transfer Facility
                                      4250 HWY 202
                                      Beeville,TX 78102


                                      APPELLANT PROSE
    RR at 35). Appellant was alone in the apartment and said his girlfriend hadn't been
V


    there for four days. (1 RRat 35-36)CSantiago found a pipe used for smoking

    Icrack" or marijuana on Appellant's bed. (1 RR at 38Y/He also found a knife with


    an eight-inch blade. (1 RR at 38). Appellant said the knife was his, but not the

    pipe. (1 RR at 40). The knife was a violation of probation because Appellant was

    not supposed to possess any weapons. (1 RR at 42).


          Defense counsel called Bill Bohneblust to testify. He is also a Bexar County

    probation officer. (1 RR at 45). Bohneblust supervised Appellant "for about a

    year" and had "no trouble" with him. (1 RR at 45). He supervised Appellant in

    2013 and 2014.(1 RRat49).


          The revocation hearing resumed the next day. (2 RR at 1). Appellant pleaded

    "true with an explanation" to the allegation that he violated condition number 2 by

    failing to submit to drug testing on January 16, 2015. (2 RR at 4). He entered the

    same plea to the allegations that he violated condition number 6-C by possessing

    the pipe and violated condition number 11 by possessing the knife. (2 RR at 4).

    Appellant blamed transportation problems for his failure to submit to the drug test

    on January 16, 2015. (2 RR at 5). He said the pipe was not his, but admitted that he

    owned the knife that was found in his apartment. (2 RR at 5-6).

          Defense counsel asked the trial court to continue Appellant's probation. (2

    RR at 8-9). The prosecutor reminded the trial court of Appellant's many prior
.- ■   u ■.